 
 
IV 
108th CONGRESS
2d Session
H. RES. 646 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2004 
Mr. Davis of Illinois (for himself, Mr. Bilirakis, Mr. Capuano, Mr. Bonilla, Mr. Ross, Mr. Owens, Ms. Corrine Brown of Florida, Mr. Matsui, Mr. Thompson of California, Mr. Ballance, Mr. Lynch, Mr. Abercrombie, Mr. Case, Ms. Bordallo, Mr. John, Mr. Meehan, Mr. Serrano, Mr. McNulty, Mr. Towns, Mr. Stenholm, Mr. Waxman, Mr. Bishop of Georgia, Mr. Rodriguez, Mr. McIntyre, Mr. McGovern, Mr. Bell, Mr. Conyers, Ms. Slaughter, Mr. Cardoza, Mr. Sanders, Mr. Scott of Virginia, Ms. Lofgren, Mr. Bereuter, and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Community Health Center Week to raise awareness of health services provided by community, migrant, public housing, and homeless health centers. 
 
Whereas community, migrant, public housing, and homeless health centers are nonprofit, community owned and operated health providers and are vital to the Nation’s communities; 
Whereas there are more than 1,000 such health centers serving 15,000,000 people in over 3,500 urban and rural communities in all 50 States, the District of Columbia, Puerto Rico, Guam, and the Virgin Islands; 
Whereas such health centers have provided cost-effective, high-quality health care to the Nation’s poor and medically underserved (including the working poor, the uninsured, and many high-risk and vulnerable populations), acting as a vital safety net in the Nation’s health delivery system, meeting escalating health needs, and reducing health disparities; 
Whereas these health centers provide care to individuals in the United States who would otherwise lack access to health care, including 1 of every 8 uninsured individuals, 1 of every 9 Medicaid beneficiaries, 1 of every 7 people of color, and 1 of every 9 rural Americans; 
Whereas these health centers and other innovative programs in primary and preventive care reach out to over 621,000 homeless persons and more than 709,000 migrant and seasonal farmworkers; 
Whereas these health centers make health care responsive and cost effective by integrating the delivery of primary care with aggressive outreach, patient education, translation, and enabling support services; 
Whereas these health centers increase the use of preventive health services such as immunizations, Pap smears, mammograms, and glaucoma screenings; 
Whereas in communities served by these health centers infant mortality rates have been reduced between 10 and 40 percent; 
Whereas these health centers are built by community initiative; 
Whereas Federal grants provide seed money empowering communities to find partners and resources and to recruit doctors and needed health professionals; 
Whereas Federal grants on average form 25 percent of such a health center’s budget, with the remainder provided by State and local governments, Medicare, Medicaid, private contributions, private insurance, and patient fees; 
Whereas these health centers are community oriented and patient focused; 
Whereas these health centers tailor their services to fit the special needs and priorities of communities, working together with schools, businesses, churches, community organizations, foundations, and State and local governments; 
Whereas these health centers contribute to the health and well-being of their communities by keeping children healthy and in school and helping adults remain productive and on the job; 
Whereas these health centers engage citizen participation and provide jobs for over 70,000 community residents; and 
Whereas the establishment of a National Health Center Week for the week beginning August 8, 2004, would raise awareness of the health services provided by health centers: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)there should be established a National Health Center Week to raise awareness of the health services provided by community, migrant, public housing, and homeless health centers; and 
(2)the President should issue a proclamation calling on the people of the United States and interested organizations to observe such a week with appropriate programs and activities. 
 
